Citation Nr: 1511617	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran had active service from September 1951 to June 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, denying the claim currently on appeal.  

The Veteran testified during a video conference hearing before the undersigned Acting Veterans Law Judge in September 2011.  A written transcript has been prepared and associated with the evidence of record.

In November 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC for further evidentiary development. 

In June 2012, the Board issued a decision denying the claim of entitlement to service connection.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Order, the Court granted a Joint Motion for Remand, vacating and remanding the Board's decision.

In February 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) again because the Veteran's attorney had requested a second video conference hearing on the Veteran's behalf.  The Veteran testified again during a video conference hearing before the undersigned in September 2014; a transcript of the hearing is associated with the claims file.

Finally, in December 2014, the Board requested a medical expert opinion regarding the etiology of the Veteran's Parkinson's disease.  The Board received a medical opinion report from a VA neurologist in January 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has Parkinson's disease due to numerous exposures to non-tactical, commercially available herbicides and/or pesticides during his military service in Korea.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current Parkinson's disability is "due to chemical exposure (herbicides) while serving in Korea."  Initially, he suggested that his Parkinson's disease was directly linked to Agent Orange exposure during his service in Korea.  However, the Department of Defense (DoD) has confirmed that chemical herbicides such as Agent Orange were used in Korea from April 1968 to July 1969, well after the Veteran's period of military service.  Additionally, "there is no record of DoD use of tactical herbicides for small-scale brush or weed clearing activity around military bases.  This type [of] activity was conducted using commercially available herbicides."

He later claimed that his Parkinson's disease was caused by exposure to unknown herbicides other than Agent Orange or by exposure to unknown pesticides.  With reasonable consistency, he has described distinctly remembering the air strip being sprayed approximately twice per month from March or April to November to kill any and all vegetation and insects so pilots could land.  He reported that his bunker was directly adjacent to the air strip about 20 feet away and that the odor from the unknown chemical in the herbicides was "very offensive" and unbearable, occasionally causing nausea; he recalled joking about the smell with others.  He testified that he did not personally spray the air strip and did not have any effects from the chemicals when he returned home.  Instead, he "thought [he] was okay" until he started having symptoms of Parkinson's disease.  At the September 2014 hearing, the Veteran's attorney commented that he submitted "a lot of medical articles and treatises that talk about...even [] low level exposure of pesticides...and the connection to Parkinson's disease.  And there is a substantial increased risk."       

The Armed Forces Pest Management Board (AFPMB) informed VA in January 2011 and January 2012 that it did not possess any information regarding the military's use of herbicides or other pesticides near or adjacent to the Veteran's unit in Korea during the periods from March 1952 to November 1952 and from March 1953 to June 1953.  AFBMB also indicated that it did not have any history of such records being stored by the AFPMB. 

In December 2014, the Board requested a medical expert opinion from a neurologist regarding the likelihood that the Veteran's exposure to commercially available herbicides and/or pesticides during service in Korea could increase the risk of developing Parkinson's disease and the likelihood that the Veteran's Parkinson's disease was due to such exposure.

In a January 2015 medical opinion, a VA neurologist explained that 

[e]pidemiological studies link Parkinson's disease to exposure to many environmental toxins including but not limited to herbicides.  Studies cite [the] ubiquitous nature of the existence of these dangers.  Population based case control studies support some link in the pathology of Parkinson's disease.  It has not been possible to quantify the degree of exposure needed to cause Parkinson's disease.  Populations that were the subject of the study were residents of the area or worked with the chemicals in question.  Similar studies also show some practices to be associated with higher risk but not others.  In none of the studies herbicide and pesticide was ever determined to be the sole cause of Parkinson's disease.

Then, the neurologist noted that the Veteran developed symptoms when he was 68 years old, which is about the time when symptoms of Parkinson's disease manifest.  "Taking everything into account," the neurologist concluded it was less likely than not that the Veteran's Parkinson's disease was caused by the herbicide exposure.  The neurologist did not provide any reasons or bases as to why he reached a negative conclusion in the Veteran's case after citing to studies that generally support a link between Parkinson's disease and herbicide exposure.

With resolution of reasonable doubt in the Veteran's favor, the Board concludes that the competent and persuasive evidence of record establishes that the Veteran's Parkinson's disease was associated with his reported exposure to commercially available herbicides and/or pesticides during service in Korea.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).

The Board acknowledges the unfavorable conclusion of the January 2015 medical expert opinion; however, the Board finds equally persuasive the favorable portion of the opinion.  Here, it was stipulated that the Veteran had a total of 26 or fewer exposures to non-tactical, commercially available herbicides and/or pesticides while working and residing in the area where the toxins were used.  Based on the conclusions of the cited epidemiological studies, the Veteran's proximity to the toxins, and the frequency of exposure to the toxins, the Board resolves reasonable doubt in favor of the Veteran and finds it reasonable to conclude that the Veteran's 


	(CONTINUED ON NEXT PAGE)




exposure to toxins in Korea was at least a contributory cause of his Parkinson's disease.  Accordingly, service connection for Parkinson's disease is warranted.


ORDER

Service connection for Parkinson's disease is granted.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


